Case 1:17-cv-04519-AMD-ST Document 92 Filed 06/16/20 Page 1 of 6 PageID #: 2825



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- X
                                                                 :
 DAVID BENSON-STAEBLER,
                                                                 :
                                          Plaintiff,
                                                                 : MEMORANDUM
                            - against –                            DECISION AND ORDER
                                                                 : 17-CV-4519 (AMD) (ST)
                                                                 :
 CITY OF NEW YORK, et al.,
                                                                 :
                                          Defendants.            :
 --------------------------------------------------------------- X
 ANN M. DONNELLY, United States District Judge:

         On July 10, 2019, I dismissed the plaintiff’s third amended complaint because it was

 convoluted and incomprehensible in violation of Rule: 8 of the Federal Rules of Civil Procedure.
                                                        :
 (ECF No. 78.) In light of the plaintiff’s pro se status, I granted him leave to file a fourth
                                                        :
 amended complaint, and explained that he must amend his allegations to comply with Rule 8:
                                                        :
 “the plaintiff must set forth factual allegations against: the defendants in a clear and concise

 manner, including which claims he brings against each  : defendant and how he believes he was
                                                        :
 wronged.” (Id. at 7.) I also advised the plaintiff to avoid using Latin phrases and flowery

 language that would obscure rather than enhance the allegations in his complaint. (Id. at 8.)

 Finally, I suggested that the plaintiff could refile a previous complaint prepared by his former

 attorney, the content of which the defendants had previously acknowledged was understandable.

 (Id. at 7-8.) I warned the plaintiff that I would dismiss the action if he did not correct the issues

 identified in my July 10 order. (Id. at 8.)

         On September 9, 2019, the plaintiff filed his fourth amended complaint. (ECF No. 80.)

 But the plaintiff did not correct the deficiencies of the third amended complaint. On the

 contrary, the fourth amended complaint is 339 pages long, even longer and more confusing than
Case 1:17-cv-04519-AMD-ST Document 92 Filed 06/16/20 Page 2 of 6 PageID #: 2826



 the third amended complaint. Despite its length, the fourth amended complaint still did not

 specify what each of the 88 named defendants was alleged to have done, and was filled with

 flowery language, inapposite Latin phrases and convoluted sentence structure. Accordingly, on

 September 18, 2019, I dismissed the fourth amended complaint because it did not comply with

 Rule 8 and the Clerk of Court entered a judgment the next day. (ECF No. 86.)

        On October 16, 2019, the plaintiff moved for reconsideration of the order dismissing the

 case. (ECF Nos. 87, 88.) The plaintiff argues that I should not have dismissed the case because

 the complaint’s length and style were merely “technical” flaws, and not reason to dismiss his

 complaint. (ECF No. 88 ¶¶ 6.1-7.2.) The plaintiff also argues that I should recuse myself,

 presumably because I presided over criminal cases in Brooklyn Supreme Court for a period of

 time in 2014 when I was a New York State judge. (Id. ¶¶ 8.0; ECF No. 91 at 10, 10 n.23 (“[T]he

 Hon. Ann M. Donnelly clearly has conflicts of interest in friendships, recent collegial relations,

 social relations, et cetera . . . the Defendant municipality was the employer of Her Honor while

 Defendants were committing tort injuring Plaintiff.”).

        The motion to recuse is denied. Under 28 U.S.C. § 455, “[a]ny justice, judge, or

 magistrate judge of the United States shall disqualify [herself] in any proceeding in which [her]

 impartiality might reasonably be questioned.” 28 U.S.C. § 455(a). To establish a basis for

 recusal, “[m]ovants must overcome a presumption of impartiality, and the burden for doing so is

 substantial.” Metro. Opera Ass’n, Inc. v. Local 100, Hotel Emps. Int’l Union, 332 F. Supp. 2d

 667, 670 (S.D.N.Y. 2004) (citations and quotation marks omitted). The plaintiff argues that I

 should recuse myself because I was employed by the City in 2014, at the time of the events at

 issue in this lawsuit. Even if I had been a City employee six years ago, it would not have been

 grounds for recusal. In fact, I was not a City employee; I was assigned to Kings County



                                                  2
Case 1:17-cv-04519-AMD-ST Document 92 Filed 06/16/20 Page 3 of 6 PageID #: 2827



 Supreme Court for a part of that year in a position in the judicial branch of the State of New

 York. More importantly, I am not biased against the plaintiff. I have given him numerous

 opportunities to amend his complaint, encouraged him to simplify his filings, and explained how

 he could avoid dismissal—by filing an amended complaint that clearly and simply explained

 which parties he was suing and why he was suing them, or by refiling the complaint that his

 former lawyer filed. The plaintiff decided not to follow that guidance, which is what led to the

 dismissal. There is no basis for recusal.

        The decision to grant or deny a motion for reconsideration is within the sound discretion

 of the district court, and is governed by Federal Rule of Civil Procedure 59(e) and Local Rule

 6.3. See Devlin v. Transp. Commc’ns Int’l Union, 175 F.3d 121, 132-33 (2d Cir. 1999) (citation

 omitted). The standards in Rule 59(e) and Local Rule 6.3 are identical. Regan v. Conway, 768

 F. Supp. 2d 401, 408 (E.D.N.Y. 2011) (citation omitted). “A motion for reconsideration should

 be granted only where the moving party demonstrates that the Court has overlooked factual

 matters or controlling precedent that were presented to it on the underlying motion and that

 would have changed its decision.” McAnaney v. Astoria Fin. Corp., 233 F.R.D. 285, 287

 (E.D.N.Y. 2005) (citations omitted). Reconsideration may also be granted to “correct a clear

 error or prevent manifest injustice.” Id. (citing Doe v. N.Y.C. Dep’t of Soc. Servs., 709 F.2d 782,

 789 (2d Cir. 1983)).

        The plaintiff has not established either ground for reconsideration. Contrary to the

 plaintiff’s characterizations, I did not dismiss his fourth amended complaint because of technical

 disagreements with its length and style. As explained at length in the Court’s orders on July 10,

 2019 (ECF No. 78), and September 18, 2019, the plaintiff’s word choices and sentence structure




                                                  3
Case 1:17-cv-04519-AMD-ST Document 92 Filed 06/16/20 Page 4 of 6 PageID #: 2828



 render his complaints utterly incomprehensible. By way of example only, Count One of the

 plaintiff’s fourth amended complaint reads as follows:

         Defendant (General) Default Count. Given the preponderance of: Defendant’s
         counsel’s litigation-abuse without substantive merit-touching argument; the
         Defendants’ false, implausible, and non-substantive Pleading; the evidentiary
         circumstances relevant and material; or the contumacious character of
         Defendants’ conduct before this Court in this matter: Defendants have defaulted
         and continue increasing the ripening of Defendants’ default circumstances as
         described at ¶ 1103; Defendants have caused sufficient contempt by Defendant
         Party that Defendants have defaulted in the instant Action and are subject to ¶
         1103, Remedy upon Defendants’ default. Such a sufficient basis may be
         Plaintiff’s having been maliciously seized and removed without reasonably
         arguable probable cause with the purpose of fraudulently and via coercive-
         preclusion-of legitimate-institution of State-seizure-process-at-law instituting
         malicious continuing seizure still injuring Plaintiff as other matters of law
         sufficiently reach from such basis sufficient inclusion of Plaintiff’s damages
         Pleading. Certain subsequent Counts are specifically identified as upon their
         finding contingently the instant Count and thus reaching the Claims and thereby
         Relief, as in all finding of the instant Count: such include among: Count CCXII
         (Casciola no witnesses; C & C trying to step into ¶ 27 shoes to fabricate account
         as specified threatened by Defendants until the removal of ¶ 22 when defendants
         intensified assault and retaliation Count [CXXX]). Defendants’ being found to
         have defaulted does not depend on the finding of any specified Counts per se as
         Defendants’ litigation abuse is resoundingly indicative of disposition constantly
         and thoroughly demonstrative of the perversions, spoliation, tortious furtherance,
         obstruction, Rule violations, and contempt of a Party making brazenly illegitimate
         resistance violating this United States Court and duties binding of a litigant’s
         continue participation in defending as opposed to compounding liability.

 (ECF No. 80 ¶ 20 (footnote omitted).)

         This paragraph is obviously unintelligible, and it does not give the defendants notice of

 what they did wrong, how the plaintiff was injured and whether there is a legal basis for relief.

 The balance of the fourth amended complaint is likewise incomprehensible, and violates Rule 8

 of the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 8(a)(2) (Rule 8 requires a complaint

 to “contain . . . a short and plain statement of the claim showing that the [plaintiff] is entitled to

 relief.”); see also Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988) (The “principal function




                                                    4
Case 1:17-cv-04519-AMD-ST Document 92 Filed 06/16/20 Page 5 of 6 PageID #: 2829



 of pleadings under the Federal Rules is to give the adverse party fair notice of the claim asserted

 so as to enable him to answer and prepare for trial.”) (citations omitted).

            The plaintiff is right that the federal rules do not require “perfect” pleadings, especially

 for pro se litigants. That is why I gave him the opportunity to amend his complaint, and

 explained what he had to do to comply with Rule 8. I instructed the plaintiff to avoid

 inapplicable Latin phrases and flowery language, not to “reduce Plaintiff’s burden of needing to

 state matters sufficient to formal standards” (ECF No. 88 ¶ 7.1), but to make sure that the

 defendants and the Court could understand the essence of his complaint. That goal is best

 accomplished by writing in a simple, straightforward way. A person reading the fourth amended

 complaint has no way of understanding what happened to the plaintiff, who wronged him or if

 there is a cause of action. Accordingly, his motion for reconsideration is denied.1




 1
     The plaintiff’s motion also is untimely. Under Local Rule 6.3, a party may bring a motion for
     reconsideration within fourteen days after the entry of judgment. The Clerk of Court entered judgment
     in favor of the defendants on September 19, 2019, but the plaintiff filed his motion on October 16,
     2019, twenty-seven days later. The plaintiff characterizes this argument as a “trick” and suggests it is
     sanctionable under Rule 11 of the Federal Rules of Civil Procedure. On the contrary, the defendants’
     argument is a straightforward application of Local Rule 6.3, and is an independent basis for dismissing
     the plaintiff’s motion.

                                                        5
Case 1:17-cv-04519-AMD-ST Document 92 Filed 06/16/20 Page 6 of 6 PageID #: 2830



                                        CONCLUSION

       The plaintiff’s motion for reconsideration and motion for recusal are denied.



 SO ORDERED.


                                                     s/Ann M. Donnelly
                                                    ___________________________
                                                    Ann M. Donnelly
                                                    United States District Judge


 Dated: Brooklyn, New York
        June 16, 2020




                                               6
